                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

NATIONAL     UNION     FIRE
INSURANCE     COMPANY    OF
PITTSBURGH, PA, as subrogee
of Kevin Adell and Adell
Properties, LLC,

           Plaintiff,

v.                                 Case No:    2:18-cv-153-FtM-99UAM

CLASSIC YACHT SERVICE, INC.,
a Florida corporation and
JUBILEE SERVICES, LLC, a
Florida limited liability
company, as successor in
interest   to    Dan   House
Electric, Inc.,

           Defendants.


                            OPINION AND ORDER

      This matter comes before the Court on review of the parties’

Cross Motions for Summary Judgment (Docs. ##58, 65.)              In support

of its Response and Cross Motion (Doc. #65), plaintiff submitted

the Sworn Declaration of attorney Alvaro L. Mejer pursuant to

Federal Rule of Civil Procedure 56(d), stating that certain facts

in   opposition   to   defendant   Jubilee    Services,   LLC’s    (Jubilee)

Motion for Summary Judgment could not yet be presented because a

Motion for Sanctions was pending against Jubilee as a result of
Jubilee’s willful failure to obey the Court’s previous Order

granting a Motion to Compel. 1         (Doc. #68.)

      On April 11, 2019, the Magistrate Judge agreed that Jubilee

had   failed   to   sufficiently       respond    to       plaintiff’s     discovery

requests but declined to award sanctions.                      (Doc. #72.)      The

Magistrate     Judge    reopened   discovery      for      limited   purposes    and

allowed   Jubilee      until   April   19,     2019   to    amend    its   discovery

responses.     (Id.)    Plaintiff filed a Renewed Motion for Sanctions

(Doc. #74) on April 20, 2019, arguing that Jubilee continued to

fail its discovery obligations.

                                        I.

      Rule 56(d) expressly provides that the Court may deny a motion

for summary judgment if a non-movant shows by affidavit that “it

cannot present essential facts to justify its opposition.”                      Fed.

R. Civ. P. 56(d).       However, the Eleventh Circuit has held that the

filing of an affidavit is not required to invoke the protection of

the rule.      Snook v. Tr. Co. of Ga. Bank of Savannah, N.A., 859

F.2d 865, 871 (11th Cir. 1988).          The party opposing the motion for

summary judgment bears the burden of alerting the Court to any

outstanding discovery, but a written representation by the party’s

lawyer still falls within the spirit of the rule, and “[f]orm is

not to be exalted over fair procedures.”                Id. (citation omitted).


      1Notably, Jubilee’s Motion for Summary Judgment (Doc. #58)
was filed before the discovery deadline. (Doc. #24.)



                                       - 2 -
     Rule 56 requires adequate time for discovery prior to entry

of summary judgment.   Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986).   Entry of summary judgment before the nonmoving party has

had time to conduct discovery constitutes reversible error.        See

WSB-TV v. Lee, 842 F.2d 1266, 1269 (11th Cir. 1988).      A party has

the right to challenge the factual evidence presented by the moving

party by conducting sufficient discovery so as to determine if he

may furnish opposing affidavits.        Snook, 859 F.2d at 870.   The

Eleventh Circuit has cautioned that “summary judgment may only be

decided upon an adequate record.”      Id.   See also Jones v. City of

Columbus, Ga., 120 F.3d 248, 253 (11th Cir. 1997) (“The law in

this circuit is clear: the party opposing a motion for summary

judgment should be permitted an adequate opportunity to complete

discovery prior to the consideration of the motion.”).

                                 II.

     Here, it is clear that discovery is ongoing, and plaintiff

submits that it has not had sufficient time to obtain all discovery

prior to summary judgment.      Further, there are allegations that

Jubilee has failed to cooperate in discovery, and a renewed Motion

for Sanctions has been filed.    Thus, because the Court finds that

it is in the interests of judicial economy for dispositive motions

to be filed after the conclusion of discovery, the Court will deny

the Motions for Summary Judgment without prejudice to be refiled

after the conclusion of reopened discovery.       The Court will keep



                                - 3 -
the remaining deadlines in place at this time which the parties

may move to extend, if appropriate.

     Accordingly, it is hereby

     ORDERED:

     Defendant Jubilee Services, LLC’s Motion for Summary Judgment

(Doc. #58) and Plaintiff’s Cross Motion for Summary Judgment (Doc.

#65) are denied without prejudice.

     DONE and ORDERED at Fort Myers, Florida, this __25th__ day of

April, 2019.




Copies:
Counsel of Record




                                 - 4 -
